Exhibit 10.1

 

AGREEMENT AND PLAN OF MERGER OF

ANTERO RESOURCES LLC

WITH AND INTO

ANTERO RESOURCES CORPORATION

 

This Agreement and Plan of Merger (this “Agreement”) is entered into on
October 1, 2013, by and among Antero Resources LLC, a Delaware limited liability
company (“Antero LLC”), Antero Resources Corporation, a Delaware corporation
(“Antero Corporation,” and together with Antero LLC, the “Merging Entities”),
and Antero Resources Investment LLC, a Delaware limited liability company
(“Antero Investment”).

 

WHEREAS, each of the Merging Entities is duly organized and existing under the
laws of the State of Delaware; and

 

WHEREAS, each of Antero Investment, which is the sole member of Antero LLC, the
board of directors of Antero LLC and the board of directors of Antero
Corporation has approved the merger of Antero LLC with and into Antero
Corporation as set forth below (the “Merger”), in accordance with the Delaware
Limited Liability Company Act (the “DLLCA”) and the Delaware General Corporation
Law (the “DGCL”) and upon the terms and subject to the conditions set forth in
this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants, terms and conditions
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

1.                                      Upon the terms and subject to the
satisfaction or waiver of the conditions hereof, and in accordance with
Section 18-209 of the DLLCA and Section 264 of the DGCL, Antero LLC shall be
merged with and into Antero Corporation at the Effective Time (as hereinafter
defined).  Following the Merger, the separate existence of Antero LLC shall
cease, and Antero Corporation shall continue as the surviving corporation (the
“Surviving Entity”) and shall continue to be governed by the applicable laws of
the State of Delaware.

 

2.                                      Subject to the provisions of this
Agreement, the parties shall duly prepare, execute and file a certificate of
merger (the “Certificate of Merger”) with the Secretary of State of the State of
Delaware with respect to the Merger and make all other filings or recordings as
may be required by law to make the Merger effective.  The Merger shall be
subject to the completion of the initial public offering of common stock of
Antero Corporation and shall become effective as set forth in the Certificate of
Merger (the “Effective Time”).

 

3.                                      The Merger shall have the effects set
forth in the DLLCA and the DGCL.  Without limiting the generality of the
foregoing, and subject thereto, from the Effective Time, all the properties,
rights, privileges, immunities, powers and franchises of Antero LLC shall vest
in Antero Corporation, as the Surviving Entity, and all debts, liabilities and
duties of Antero LLC shall become the debts, liabilities and duties of Antero
Corporation, as the Surviving Entity.

 

4.                                      The Amended and Restated Bylaws of
Antero Corporation, as in effect immediately prior to the Effective Time, shall
be the bylaws of the Surviving Entity until

 

--------------------------------------------------------------------------------


 

thereafter amended as provided therein and in accordance with the DGCL, and the
Amended and Restated Certificate of Incorporation of Antero Corporation, as in
effect immediately prior to the Effective Time, shall be the certificate of
incorporation of the Surviving Entity until thereafter amended as provided
therein and in accordance with the DGCL.

 

5.                                      At the Effective Time, by virtue of the
Merger and without any action on the part of the holders thereof:

 

a.                                      All of the membership interests in
Antero LLC issued and outstanding immediately prior to the Effective Time shall
be converted into 224,375,000 shares of common stock of Antero Corporation,
which shall represent all of the issued and outstanding equity capitalization of
Antero Corporation.

 

b.                                      The membership interests in Antero LLC
held by Antero Investment shall cease to exist with no payment being made with
respect thereto.

 

c.                                       The shares of common stock of Antero
Corporation, as the Surviving Entity, shall, continue to remain outstanding.

 

6.                                      Until the Effective Time, Antero LLC
grants to Antero Investment an irrevocable proxy and power of Attorney (the
“Proxy”) over the shares of common stock of Antero Corporation owned by Antero
LLC. As a result of the grant of the Proxy, Antero Investment shall have the
sole right and authority to vote, dispose of and take any other actions and do
all things with respect to such shares of common stock as if Antero Investment
were the record holder thereof. The parties hereto intend that Antero Investment
will be the “beneficial owner” (as that term is defined in Rule 13d-3 under the
Securities Exchange Act of 1934) of such shares of common stock of Antero
Corporation from and after the date of this Agreement.

 

7.                                      This Agreement, together with the
Certificate of Merger, constitutes the sole and entire agreement of the parties
to this Agreement with respect to the subject matter contained herein, and
supersedes all prior and contemporaneous understandings, representations and
warranties and agreements, both written and oral, with respect to such subject
matter.

 

8.                                      This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns.

 

9.                                      This Agreement is for the sole benefit
of the parties hereto and their respective successors and permitted assigns and
nothing herein, express or implied, is intended to or shall confer upon any
other person any legal or equitable right, benefit or remedy of any nature
whatsoever, under or by reason of this Agreement.

 

10.                               This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, and all of which
together shall constitute one and the same instrument.

 

[Signature page follows.]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties to this Agreement has caused this
Agreement to be executed as of the date first written above.

 

 

ANTERO RESOURCES LLC

 

 

 

 

By:

/s/ Alvyn A. Schopp

 

Name:

Alvyn A. Schopp

 

Title:

Authorized Person

 

 

 

 

 

 

 

ANTERO RESOURCES CORPORATION

 

 

 

 

By:

/s/ Alvyn A. Schopp

 

Name:

Alvyn A. Schopp

 

Title:

Authorized Person

 

 

 

 

 

 

 

ANTERO RESOURCES INVESTMENT LLC

 

 

 

 

By:

/s/ Alvyn A. Schopp

 

Name:

Alvyn A. Schopp

 

Title:

Authorized Person

 

SIGNATURE PAGE TO

AGREEMENT AND PLAN OF MERGER

 

--------------------------------------------------------------------------------